Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a child of US applications 14/211332, 14/493808 and US patents 9596973 B2, 10105033 B2 and 10702124 B2.  All of which were Examined by Examiner Hicks.  This Notice of Allowance has been issued because of previous searches and an updated search and consideration.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Swartz on 11/23/2021.
The application has been amended as follows: 
Claim 10
Line 15, after “water tank”, DELETE “.”
Line 15, after “water tank”, ADD “;”
After Line 15, ADD new line, “a removable scrap trap recessed in the inlet.”
DELETE: Claim 19
Claim 20
Line 6, after “a”, DELETE “continuous”
Line 15, after “water tank”, DELETE “.”
Line 15, after “water tank”, ADD “;”
After Line 15, ADD new line, “wherein the outlet is in the top surface of the gray water tank.”
DELETE: Claim 21
Claim 22
Line 1, after “Claim 21”, DELETE “21” and ADD “20”
Line 1, after “overflow outlet are in”, ADD “one of”
Claim 24
Line 2, after “a”, DELETE “continuous”
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
CLAIM 10:
The primary reason for allowance is the inclusion of limitations “a removable scrap trap recessed in the outlet.”  The closest prior arts are Hartz (US PGPub 2013/0056039 A1), Primm (US PGPub 20110088791 A1), Fauth et al. (US PGPub 20110132407 A1) Gunnerson et al. (USPN 7954913 B2) and Pezzaniti et al. (US PGPub 20080164190 A1).  
The prior art Hartz discloses a gray water system that is recycled to provide a pre-rinse.  This gray water system includes a pump, pre-rinse spray head and a gray water tank.  The gray water tank includes an inlet, outlet and an overflow outlet.  However, Hartz does not disclose “a removable scrap trap recessed in the outlet.”  Hartz includes a strainer 119 that filters the gray water prior to entering the gray water tank.  Because the gray water has been filtered, there is no need for a scrap trap and it would not be obvious to a person having ordinary skill in the art to add a scrap trap.
The prior art Primm discloses the location of an inlet and outlet on a tank, but does not disclose any other limitations within the claim.  
The prior art Fauth discloses a dishwasher that recycles gray water for the purpose of pre-rinse.  Fauth includes a sump pump having an inlet and an outlet, but does not disclose an overflow outlet or a pump connected to a pre-rinse spray head located outside of the tank.  
The prior art Gunnerson discloses a box that has removable sides, but does not disclose any other limitations within the claim.  
The prior art Pezzaniti discloses a pollution trap within an enclosure, but does not disclose any other limitations within the claim.  
None of the prior arts teach limitations “a removable scrap trap recessed in the outlet” as it relates to the gray water tank including a scrap trap, which is independent claim 10.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
CLAIM 20:
The primary reason for allowance is the inclusion of limitations “wherein the outlet is in the top surface of the gray water tank.”  The closest prior arts are Hartz (US PGPub 2013/0056039 A1), Primm (US PGPub 20110088791 A1), Fauth et al. (US PGPub 20110132407 A1) Gunnerson et al. (USPN 7954913 B2) and Pezzaniti et al. (US PGPub 20080164190 A1).  
The prior art Hartz discloses a gray water system that is recycled to provide a pre-rinse.  This gray water system includes a pump, pre-rinse spray head and a gray water tank.  The gray water tank includes an inlet, outlet and an overflow outlet.  However, Hartz does not disclose “wherein the outlet is in the top surface of the gray water tank.”  A person having ordinary skill in the art would not modify the gray water tank, such that the outlet is located on the top surface.  Because this modification is not cost effective.  The piping connected to the pump needs to be rerouted.  This modification requires the pump to be sized up to account for the additional head caused by the additional piping.  Thus, the price increase because of the additional piping and a higher capacity pump.
The prior art Primm discloses the location of an inlet and outlet on a tank, but does not disclose any other limitations within the claim.  
The prior art Fauth discloses a dishwasher that recycles gray water for the purpose of pre-rinse.  Fauth includes a sump pump having an inlet and an outlet, but does not disclose an overflow outlet or a pump connected to a pre-rinse spray head located outside of the tank.  
The prior art Gunnerson discloses a box that has removable sides, but does not disclose any other limitations within the claim.  
The prior art Pezzaniti discloses a pollution trap within an enclosure, but does not disclose any other limitations within the claim.  
None of the prior arts teach limitations “wherein the outlet is in the top surface of the gray water tank” as it relates to the gray water tank including a scrap trap, which is independent claim 20.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753